Citation Nr: 0622343	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  03-36 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1981, plus an additional 2+ years of unconfirmed 
service.

This claim is on appeal from the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 
(2005); Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 
WL 1667936 (C.A. Fed. June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for bilateral 
tinnitus, specifically a 10 percent evaluation for each ear.  
The RO denied the veteran's request because DC 6260 offers no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear.  The veteran appealed that decision 
to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (Veterans Claims Court) 
held that the pre-1999 and pre-June 13, 2003, versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, No. 05-7168, --- 
F.3d. --- , 2006 WL 1667936 (C.A. Fed. June 19, 2006), the 
Federal Circuit concluded that the Veterans Claims Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected bilateral tinnitus disability 
has been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, DC 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act (VCAA) have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  
Therefore, no further action is mandated under the VCAA.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for bilateral tinnitus is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


